Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected processes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19th, 2022.
Applicant’s election without traverse of Group I (claims 1-9 and 12-19) in the reply filed on September 19th, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goerres et al (EP0593940A1). An English machine translation of Goerres is located in the application file.
With regards to claim 1, Goerres discloses a laminated glass sheet (i.e., laminated glazing) comprising two glass sheets 24 and 25 (i.e., rigid transparent sheets) having a thermoplastic intermediate layer 26 located therebetween (i.e., the rigid transparent sheets are connected to one another pairwise by an intercalary adhesive), wherein a network of heating wires 27 is arranged on an interior face (i.e., a face not forming one of the two exterior main faces of the laminated glazing), the network of heating wires being supplied with power by at least one lead (i.e., by contact with at least one feed, from which “at least two feeds” can be at once envisaged) connected to an electric current source, the leads depicted as arranged on an exterior main face of the laminated glazing (Goerres: Figs. 3-4; claim 1). Although the phrase “intended to be oriented, in the mounting position, opposite the exterior atmosphere” is an intended use which does not substantially limit the structure of the claim, the Examiner notes that the feeds are arranged opposite the glass sheet 25 (i.e., the glass sheet having a main face opposite to an exterior atmosphere) (Goerres: Figs. 3-4; claim 1).
With regards to claim 5, the thermoplastic intermediate layer (i.e., intercalary adhesive) is in the form of a polyvinyl butyral foil with a thickness of approximately 0.8 mm (which is within the claimed range of between 0.2 and 10 mm) (Goerres: page 3, “The one shown… an approximately 0.8 mm thick thermoplastic foil… polyvinyl butyral….”).
With regards to claim 6, the heating wires 27 are depicted as folded around the edges of glass sheet 24 and several additional layers, the fold having a radius of curvature which is half of the thickness of the glass sheet 24 (i.e., the diameter of the curve is equal to the thickness of the glass sheet 24, and therefore the corresponding radius, which is the radius of curvature, is half the diameter) plus the thicknesses of the other layers (Goerres: Figs. 3-4). As the glass sheet 24 has a thickness of approximately 2 mm, the contribution to the radius of the curvature by the glass sheet 24 is half the thickness of the glass sheet, which is (1/2) x 2 mm = 1 mm (Goerres: page 3, “The ones shown… an approximately 2 mm thick single glass pane….”). Therefore, the radius of curvature must be at least 1 mm, as the radius of curvature is equivalent to 1 mm plus the thicknesses of the other layers. The claimed range is indicated with sufficient specificity, as the present specification admits the claimed radius of curvature achieves reduced weakening of the heating wires, and the structure of Goerres is described as preventing the formed cable from tearing off during transport (i.e., implies a structure where weakening of the heating wires is reduced) (Goerres: page 2, “In the known solutions… they can easily tear off…. during transportation….”).
With regards to claim 7, Goerres depicts a ribbon jacket cable located between heating wires 27 and the exterior main face of the laminated glazing (Goerres: Figs. 3-4). The phrase “that is to be oriented, in the mounting position, opposite the exterior atmosphere” does not structurally limit the present claim, as it is directed to an intended use. The ribbon cable, which is interposed between the heating wires and the exterior main face of the laminated glazing, includes a copper tape (i.e., a material which is opaque, as metals are opaque) (Goerres: claims 1 and 2).  
With regards to claim 8, the leads for the ribbon jacket cable (i.e., leads, or feeds) are depicted at an edge of the exterior main face of the laminated glazing (i.e., at a periphery of the exterior main face) (Goerres: Figs. 3-4). The phrase “be oriented, in the mounting position, opposite the exterior atmosphere so as to be entirely covered, in the mounting position, by a frame to which the laminated glazing is configured to be fixed” constitutes and intended use. The Examiner notes that a frame and any additional structure which entirely covers the laminated glazing is not positively recited in the claim.
With regards to claim 9, the leads are covered with an insulating casing of a tear resisting polyimide-based plastic (i.e., the polyimide-based plastic is disclosed by Goerres as insulating, and due to its tear resistance, it provides protection and durability) (Goerres: claim 2).
With regards to claim 16, the thickness of the intercalary adhesive layer is 0.8 mm, which is within the claimed range of between 0.38 and 4.56 mm (see above discussion).
With regards to claim 19, the insulating layer of the ribbon cable is black burned so as to form a  black coloration (i.e., is opaque) (Goerres: claim 10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goerres as applied to claim 1 above, and further in view of Molari, Jr. (US 4,328,277 A), hereinafter Molari.
With regards to claim 2, Goerres discloses a glazing as applied to claim 1 above. However, Goerres does not appear to expressly disclose a thickness for the laminated glazing of between 15 mm and 100 mm.
Molari is directed to an impact resistant laminate for windshield including glass layers (i.e., laminated glazings) which further include heating elements (Molari: claim 1; col. 8, lines 32-45). The examples of Molari further include a laminate with a total thickness of, for example, 1 and 3/64 inches (i.e., 26.6 mm) (Molari: col. 6, lines 45-56). Such a thickness is disclosed by Molari as capable of providing resistance to penetration from bullets, while also providing resistance to spalling. Goerres and Molari are analogous art in that they are within the same field of endeavor of windshield glazings which contain heating elements. A person of ordinary skill in the art would have found it obvious to have selected the thickness of Molari (i.e., 26.6 mm) for the thickness of the laminate of Goerres, in order to provide resistance to both bullet penetration and spalling (Molari: col. 6, lines 45-56).
With regards to claim 3, Goerres discloses the laminated glazing as comprising two rigid transparent sheets each made of mineral glass, the sheets having thicknesses of about 2 mm, which is within the claimed range of 0.5 and 20 mm (see above discussion). Molari further teaches its glazing as comprising a layer of polycarbonate (i.e., a polymer material) with a thickness of less than 220 mils (i.e., less than 5.6 mm). The range of Molari overlaps the claimed range of between 0.1 and 10 mm. A person of ordinary skill in the art would have found it obvious to have incorporated the polycarbonate layer of Molari which has a thickness of less than 220 mils into the laminate of Goerres, and specifically to have included such a layer as an exterior main face oriented from a mounting position opposite to an exterior atmosphere, in order to provide impact resistance with reduced notch sensitivity from impact and allow maintenance of good optics (Molari: col. 2, lines 14-46). Furthermore, a person of ordinary skill would have found it obvious to have selected soda lime glass (i.e., a mineral glass) in order to enable a cast-in-place technique which is known in the art, and also in order to reduce spall (Molari: col. 8, lines 22-31).
With regards to claim 4, a person of ordinary skill in the art would have found it obvious to have selected an ion-exchanged soda-lime glass (i.e., a chemically toughened glass) in order to enable a cast-in-place technique which is known in the art, and also in order to reduce spall (Molari: col. 8, lines 22-31). Alternatively, Molari teaches that “chemically and thermally strengthened or tempered” glasses are among the “usual types of glass in so-called safety applications” to be “used in conjunction with the present invention (Molari: col. 2, lines 35-46). Therefore, a person of ordinary skill in the art would have found selection of a chemically toughened or thermally tempered glass at the express suggestion of Molari under the motivation of providing safety in the windshield of Goerres, and further since such materials are exceptionally well-known in the art whereby they attain the status of “usual” (Molari: col. 2, lines 35-46).
With regards to claim 12, a person of ordinary skill would have found it obvious to have selected soda lime glass (i.e., a mineral glass) in order to enable a cast-in-place technique which is known in the art, and also in order to reduce spall (Molari: col. 8, lines 22-31).
With regards to claim 13, a person of ordinary skill in the art would have found it obvious to have selected polycarbonate in order to provide impact resistance with reduced notch sensitivity from impact and allow maintenance of good optics (Molari: col. 2, lines 14-46).
With regards to claim 14, a person of ordinary skill in the art would have found it obvious to have incorporated a polysiloxane coating for the purpose of providing improved adhesion and chemical compatibility (Molari: col. 2, lines 57-66). Such a material is considered anti-scratch, as technically any material provides some degree of scratch resistance.
With regards to claim 15, a person of ordinary skill in the art would have found it obvious to have incorporated the polycarbonate layer of Molari which has a thickness of less than 220 mils (i.e., 5.6 mm) into the laminate of Goerres in order to provide impact resistance with reduced notch sensitivity from impact and allow maintenance of good optics (Molari: col. 2, lines 14-46). This range overlaps the claimed range of at most 7 mm, thereby establishing a prima facie case of obviousness.
With regards to claim 17, a person of ordinary skill in the art would have found it obvious to have incorporated the polycarbonate layer of Molari which has a thickness of less than 220 mils (i.e., 5.6 mm) into the laminate of Goerres in order to provide impact resistance with reduced notch sensitivity from impact and allow maintenance of good optics (Molari: col. 2, lines 14-46). Furthermore, a person of ordinary skill would have found it obvious to have selected multiple (i.e., two or more) polycarbonate layers based on the express suggestion of Molari (see above discussion). It is noted that two or more polycarbonate layers corresponds to a radius of curvature of 5.6 mm, which is within the claimed range of at least 2 mm.
With regards to claim 18, a person of ordinary skill in the art would have found it obvious to have incorporated the polycarbonate layer of Molari which has a thickness of less than 220 mils (i.e., 5.6 mm) into the laminate of Goerres in order to provide impact resistance with reduced notch sensitivity from impact and allow maintenance of good optics (Molari: col. 2, lines 14-46). Furthermore, a person of ordinary skill would have found it obvious to have selected multiple (i.e., two or more) polycarbonate layers based on the express suggestion of Molari (see above discussion). It is noted that two or more polycarbonate layers corresponds to a radius of curvature of 5.6 mm, which is within the claimed range of at least 3 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783